Title: To James Madison from John Gavino, 15 June 1802 (Abstract)
From: Gavino, John
To: Madison, James


15 June 1802, Gibraltar. No. 89. Reports “no Novelty here regarding Tripoly. Comodor Morris is in the Bay, & the Essex sails this day for the U. S.” With regard to the emperor of Morocco, refers to “the sundry dispatches from Consul Simpson which goes by this Conveyance.” Notes arrival on 14 June of Wyk, the Swedish consul at Tangier, who was expelled for noncompliance with the demands of the emperor. If demands have not been met in four months by the king of Sweden “it will be deemd a Declaration of Warr.”
 

   
   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 2 pp. Enclosures probably included James Simpson’s dispatches to JM of 5 and 14 June 1802.



   
   A full transcription of this document has been added to the digital edition.

